UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       6/23/2021
 LISA RUBIN,
                                                                              ORDER
                                        Plaintiff,
                                                                     20-CV-10208 (LGS) (KHP)
                         -against-


  NEW YORK CITY BOARD OF EDUCATION, et al.,


                                       Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

       This action has been referred to me for general pretrial management, including

scheduling, discovery, non-dispositive pretrial motions, and settlement pursuant to 28 U.S.C. §

636(b)(1)(A). (Doc. No. 14.) Accordingly, all letters should be directed to Judge Parker in

compliance with this Court’s Individual Practices in Civil Cases, available on the Court’s website

at http://nysd.uscourts.gov/judge/Parker and also attached to this Order.

       An initial case management conference is scheduled for Wednesday, August 25, 2021 at

11:00 a.m., in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York, New

York. Please plan to arrive at the courthouse early enough to clear security, so that the

conference can begin promptly. Counsel and parties are required to follow the Court’s COVID-

safety protocols and should review the Court’s website in advance of the conference for the

most up to date information. The Court will discuss Plaintiff’s request for additional time and

the need for a settlement/ mediation at this conference. (ECF No. 22.)

       Per the Scheduling Order at ECF No. 16, by August 16, 2021, the parties are directed to

each complete the Proposed Case Management Plan for Pro Se Cases attached to this order
and also available at http://www.nysd.uscourts.gov/cases/show.php?db=judge_info&id=1342.

Plaintiff should submit the Proposed Case Management Plan for Pro Se Cases to the Pro Se

Intake Unit and Defendant should submit it via ECF and simultaneously mail a copy to Plaintiff.

The Pro Se Intake Unit is located in the United States Courthouse, 500 Pearl Street, Room 200,

New York, New York (telephone 212-805-0175) and can assist pro se litigants in connection

with court procedures.

        The Court also notes that there is a legal clinic in this District available to assist pro se

parties in civil cases. The Clinic is run by a private organization called the New York Legal

Assistance Group; it is not part of, or run by, the Court. The Clinic is located in the Thurgood

Marshall United States Courthouse, 40 Centre Street, New York, New York, in Room LL22, which

is just inside the Pearl Street entrance to that Courthouse. The Clinic is open on weekdays from

10 a.m. to 4 p.m., except on days when the Court is closed. Plaintiff is encouraged to make an

appointment with the Clinic by calling (212) 659-6190.

       To the extent Plaintiff wishes to receive documents in this case electronically (by e-mail)

instead of by regular mail), she may consent to electronic service by filing a Pro Se Consent &

Registration Form to Receive Documents Electronically, available in the Pro Se Intake Unit or at

http://nysd.uscourts.gov/file/forms/consent-to-electronic-service-for-pro-se-cases.

       Finally, to the extent the parties agree to proceed before a Magistrate Judge for all

purposes pursuant to 28 U.S.C. § 636(c), they should complete a Notice, Consent, and

Reference of a Civil Action to a Magistrate Judge form (available at

http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-judge) and

submit it via ECF.


                                                  2
        The Clerk of Court is respectfully requested to mail a copy of this order to the Pro-se

litigant at the following address: Lise Rubin 677 Kent Avenue Teaneck, NJ 07766 and to mail a

copy of this order, and the complaint to the New York City Law Department 100 Church Street

New York, NY 10007.


Dated: New York, New York
       June 23, 2021
                                            SO ORDERED.



                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge




                                               3
